DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to speech recognition. Each independent claim identifies the uniquely distinct features:

data processing hardware; and

memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising:

displaying a prompt in a graphical user interlace executing on the data processing hardware, the prompt requesting a user to provide a personalized term for initiating the user device to perform a particular action;

receiving audio data corresponding to the user speaking the personalized temp transmitting the audio data corresponding to the user speaking the personalized term to a server-based configuration engine, tire audio data when received by the server-based configuration 

receiving an utterance spoken by the user, the utterance comprising the personalized term, and

when the personalized term is detected in the utterance spoken by the user using the detection model obtained by the server-based configuration engine, initiating the user device to perform the particular action.

The closest prior art, US 7,668,718 (“Kahn et al.”); US 6,026,491 (“Hiles”); US 2008/0082338 A1 (“O’Neil et al.”); US 8,843,376 (“Cross, Jr.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664